DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (“Dual-Band Transmitarrays With Dual-Linear Polarization at Ka-Band”, IEEE Transactions on Antennas and Propagation, made of record in IDS dated 01 December 2020), hereinafter known as Pham.
Regarding claim 1, Pham discloses (Fig. 1) a multichannel transmitting module comprising at least first and second output ports (ports for sources, see Fig. 1) and able to simultaneously generate, on each of these first and second output ports, respectively, first and second electrical signals that are modulated depending on data to be transmitted over first and second specific channels, respectively, most of the power of the first and second generated modulated electrical signals being comprised in first and second separate reserved frequency bands (dual band, see Sec. II), respectively, a set of 
	Regarding claim 2, Pham discloses (Fig. 1) a multichannel receiving module comprising at least first and second input ports (ports for sources, see Fig. 1) and able to simultaneously receive, via each of these first and second input ports, respectively, first and second electrical signals that are modulated 
Regarding claim 9, Pham further discloses (Fig. 1) wherein the set of primary radiating elements comprises a single first and a single second primary radiating element (see Fig. 1).
Regarding claim 12, Pham further discloses (Figs. 1 and 4) wherein: the set of primary radiating elements comprises a printed circuit board (see Figs. 1 and 4) having a front face turned toward the collecting assembly and a rear face on the opposite side (see Fig. 1), the primary radiating elements are produced in a metallization layer of the front face of this said board (see Fig. 1), the transmitting or receiving module is fastened to the rear face of this said printed circuit board (see Fig. 1), and the primary radiating elements are electrically connected to the respective output or input ports by way of electrical vias (see Fig. 4) that pass through the thickness of this said printed circuit board or the primary radiating elements are electrically connected to the respective output or input ports by way of respective electromagnetic couplings through the thickness of this said printed circuit board.
Allowable Subject Matter
Claims 3-8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious claim 3 as arranged, specifically including a secondary antenna and its further details. It would not have been obvious to modify the prior art of record as the performance would not be predictable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896